(2004). Writ relief is generally available, however, only when there is no
                plain, speedy, and adequate remedy in the ordinary course of law. NRS
                34.170; NRS 34.330. This court has held that the right to appeal is
                generally an adequate legal remedy precluding writ relief.       Pan, 120 Nev.
                at 224, 88 P.3d at 841.
                                 Having considered the petition and appendix filed in this
                matter, we conclude that petitioner has not demonstrated that our
                intervention by way of extraordinary relief is warranted. Moreover,
                petitioner has an adequate legal remedy in the form of an appeal from any
                adverse final judgment. NRAP 21(b)(1); Pan, 120 Nev. at 224, 88 P.3d at
                841; Smith, 107 Nev. at 677, 818 P.2d at 851. Accordingly, we
                                 ORDER the petition DENIED. 1




                                             Gibbons




                Douglas                                        Saitta



                cc:     Hon. Kathleen E. Delaney, District Judge
                        Law Offices of Anthony D. Guenther, Esq.
                        Maupin, Cox & LeGoy
                        Eighth District Court Clerk




                        1 In   light of this order, petitioner's motion for a stay is denied as
                moot.


SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A